Citation Nr: 1219420	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-18 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chondromalacia patella of the left knee, to include as secondary to service connected chondromalacia patella of the right knee.

2.  Entitlement to service connection for flat feet with corns and calluses, to include as secondary to service connected chondromalacia patella of the right knee.

3.  Entitlement to service connection for bilateral ankle disability, to include as secondary to service connected chondromalacia patella of the right knee.

4.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the right knee.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had honorable active military service from August 1980 to July 9, 1995.  He had service from July 9, 1995 to April 2005 which was terminated by a bad conduct discharge. 

These matters come before the Board of Veterans' Appeals (Board) from August 2007 and October 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran was scheduled for Travel Board hearing in December 2010.  In correspondence dated in November 2010, the Veteran withdrew his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011).

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating question currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issue on appeal as a claim for higher initial evaluation of an original award.  Analysis of this issue therefore requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.

The issues of entitlement to service connection for both a tooth disability and a finger disability as secondary to service-connected right knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See October 2010 correspondence by Veteran.)  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for chondromalacia patella of the left knee, to include as secondary to service connected chondromalacia patella of the right knee, entitlement to service connection for flat feet with corns and calluses, to include as secondary to service connected chondromalacia patella of the right knee, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The Board, in the decision below, adjudicates the Veteran's claim for an initial evaluation in excess of 10 percent for chondromalacia patella of the right knee.  The Board finds that the Veteran has not been prejudiced by bifurcating the TDIU portion of the initial evaluation claim.  There is sufficient evidence of record to decide the rating issue.  However, as the Veteran has not been provided notice as to the criteria for TIDU and has not been afforded RO adjudication, the TDIU portion of his claim is remanded. 


FINDINGS OF FACT

1.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a bilateral ankle disability causally related to active service or to a service connected disability. 

2.  Throughout the rating period on appeal, the Veteran's service-connected right knee disability has been manifested by complaints of pain and giving way; objectively, there was no pain on range of motion, with a range of motion from 0 to 120 degrees, and no clinical finding of instability.


CONCLUSIONS OF LAW

1.  Bilateral ankle disability was not incurred in, or aggravated by, active service or a service-connected disability, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002);38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2011). 

2.  The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected right knee chondromalacia patella have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 - 5263 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

Where the issue involves the character of a Veteran's discharge, VCAA notice must inform the claimant of the evidence needed to establish veteran status. Dennis v. Nicholson, 21 Vet. App. 18 (2007).  

In VA correspondence to the appellant in August 2006, the Veteran was informed that resolution of the question of whether his service was honorable was required prior to eligibility for VA benefits.  The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.

In VA correspondence to the appellant in August 2006, VA informed him of what evidence was required to substantiate the claim for service connection for right and left knee disabilities, of his and VA's respective duties for obtaining evidence, and of the reason for the prior denial for entitlement to service connection.  The notice also informed the appellant as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman in the event that service connection was granted.  

In VA correspondence to the appellant in March 2009, VA informed him of what evidence was required to substantiate the claims for entitlement to service connection for bilateral foot and bilateral ankle disabilities, to include as secondary to service-connected disability.  The Veteran was apprised of his and VA's respective duties for obtaining evidence.  The notice also informed the appellant as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman in the event of award of a benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The Veteran is challenging the initial rating assignment of his service-connected chondromalacia patella of the right knee disability.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, section 5103(a) notice is not required.  38 C.F.R. § 3.159(b)(3) (2011).  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  In this regard, the March 2008 statement of the case (SOC), informed the Veteran of the information and evidence needed to substantiate his claim for a higher initial rating.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's STRs, VA medical records, and the statements of the Veteran and others in support of his claims.  The Board has reviewed the medical records and statements of the Veteran and concludes that there is no identification of additional evidence which VA has a duty to obtain. 

A VA general examination relevant to the issue of entitlement to service connection for a bilateral ankle disability was obtained in September 2009.  VA examinations of the Veteran's right knee were obtained in July 2007 and March 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are adequate, as they are predicated on a physical examination of the Veteran, and an interview with the Veteran regarding his symptoms and complaints.  The reports provide rationale for the opinions proffered and findings relevant to the criteria for rating the right knee disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal criteria

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d). 

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record (including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury) to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002).

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2011), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral ankle disability 

The Veteran contends that he has a bilateral ankle disability as secondary to his service-connected right knee disability.  (See May 2008 statement).  The first element for service connection is competent credible evidence of a current disability.  The Veteran has averred that he has pain in his ankles, but he has not submitted any evidence of a current diagnosis.  He has also not alleged current medical treatment for an ankle disability.

The Veteran's VA records are negative for a current bilateral ankle disability.  Moreover, they are negative for a history of an ankle disability.

A September 2009 VA examination report reflects that, with regard to his feet, the Veteran reported pain in the middle of his left foot, a callus formation on his right foot, and pain in the middle of the right foot.  The report is negative for ankle complaints or an ankle disability.  All four extremities, including peripheral pulses were normal.  There was no joint swelling, effusion, tenderness, or laxity.  There was no joint ankylosis or evidence of inflammatory arthritis.  Ankle jerks were normal at 2+.  No additional examinations were indicated.  The examiner noted that there were no abnormal findings of the feet, except with regard to flat feet and callus formations.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing pain).  However, the Veteran has not been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations necessary for a finding of a VA disability.  Espiritu, supra.  

The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for bilateral ankle disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Right Knee

Service connection has been established for chondromalacia patella of the right knee.  Analysis of this issue requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.  The Veteran was granted service connection, effective from August 2006.  In a March 2008 SOC, the RO evaluated the disability as 10 percent disabling, effective from August 2006.  The Veteran avers that a higher evaluation is warranted.  Based on the evidence of record, as discussed below, the Board finds that a rating in excess of 10 percent is not warranted. 

The Veteran underwent a VA examination in July 2007.  The examination report reflects that the Veteran had a range of motion of the knee from 0 to 120 degrees.  There was no change with repetition and there was no pain with motion.  The knee was stable to both varus and valgus testing.  He had a negative Lachman's, negative McMurray's, and negative anterior and posterior drawer tests.  The Veteran was tender to palpation on the medial and lateral facets of the patella, with a negative patella grind.  There was no effusion.  The examiner noted that there were two 5 millimeter scars on the anterior medial and lateral aspects of the knee.  The scars were well healed with no sign of infection.  The scars were not fixed to underlying tissue.  There was no erythema, edema or discharge.  X-ray of the right knee showed no fracture, dislocation or boney destructive lesion.  The examiner noted that there was "mild discomfort associated with examination of bilateral knees."  The examiner noted that "it is conceivable that pain could further limit function as described particularly with repetition.  It is not feasible, however, to attempt to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty." 

The Veteran underwent a VA examination in March 2009.  The examination report reflects that the Veteran reported pain of 7 out of 10 on a daily basis, with a flare-up occurring approximately three times per week.  He reported that the flare-up lasts for 15 minutes when he is up on his feet for long periods of time, standing or walking.  He stated that he can walk about 15 minutes, or two blocks, before he has to rest because of his knee pain.  He reported that he takes some anti-inflammatory medication but it does not give him "much relief."  He denied any swelling, but reported that he occasionally gets some "painful popping."  

Upon examination, the March 2009 VA examiner found that the Veteran's right knee was mildly tender to palpation over them medial joint line.  He had full extension and full flexion.  There was no pain with range of motion.  On repetition, his range of motion was also full, from 0 to 140 degrees, without pain.  His knee was stable to varus and valgus stress.  There was no patella grind and no effusion.  He had a negative Lachman's, negative McMurray's, and negative anterior and posterior drawer tests.  His skin was intact and his compartments were soft.  The assessment was "moderate right patella chondromalacia."  The examiner noted that it "is possible that he could have a re-tear of his meniscus given his history."  X-ray findings of the right knee were normal.

The Veteran underwent a VA examination in September 2009.  The examiner noted that the right lower extremities had a muscle strength of 5, with no atrophy, spasm, or other muscle abnormalities.  There was no joint swelling, effusion, or laxity.  There was no abnormality of the knee on x-ray.

The Board acknowledges VAOPGCPREC 9 - 2004 (Sept. 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.  

DC 5260 provides a noncompensable rating when flexion is limited to 60 percent or more.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent evaluation is for leg flexion limited to 30 degrees.  A 30 percent evaluation is for leg flexion limited to 15 degrees.  The record, which reflects that the Veteran had flexion to 120 and to 140 degrees, does not support a compensable evaluation for flexion.  

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees or less.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent evaluation is for leg extension limited to 15 degrees.  A 30 percent evaluation is for leg extension limited to 20 degrees.  A 40 percent evaluation is for leg extension limited to 30 degrees.  A 50 percent evaluation is for leg extension limited to 45 degrees.  The record, which reflects that the Veteran had extension to 0 degrees, does not support a compensable evaluation for extension.  

Instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding.  See VAOPGCPREC 23-97.  DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the clinical evidence of record is against a finding that the Veteran has instability of the knee.  Lay reports of the sensation of his knee giving way or instability are subjective in nature.  Joint instability can be objectively diagnosed upon clinical examination.  The clinical evidence of record is against a finding of instability.  All clinical tests for instability were negative. 

With regard to DC 5258, the Board acknowledges the statement of the March 2009 VA examiner that it is possible that the Veteran has a re-tear of his meniscus.  However, even if the Veteran did have a re-tear, a rating in excess of 10 percent would not be warranted.  A 20 percent would be warranted if the Veteran had frequent episodes of locking, pain and effusion into his joints.  The July 2007 VA examination report reflects no history of locking or swelling, and no effusion on examination.  The March 2009 VA examination report reflects that the Veteran denied swelling, and is negative for reports of locking.  The September 2009 VA examination report reflects that there was no joint swelling or effusion, and is negative for any locking.  The clinical findings do not warrant a 20 percent evaluation.  

DC 5259 provides a 10 percent rating for symptomatic semilunar cartilage.  Grinding may be a symptom of chondromalacia.  The July 2007 VA examination report reflects that the Veteran had a negative patella grind.  A March VA record reflects that no grinding was noted with flexion or extension, and no locking of knee was noted.  The March 2009 VA examination report reflects that there was no patella grind.

Based on the Veteran's complaints of pain and other symptoms, and the VA clinical objective findings, with consideration of DeLuca factors, the Board finds that a rating in excess of 10 percent is not warranted for any time period on appeal.  The Board has considered the lay statements of record, but finds that the clinical evidence is more probative.  In this regard, the Board notes that the lay statements are not limited to the Veteran's one right knee disability, but are more general in terms of his knees and legs.  (The Veteran has alleged bilateral hip, ankle, and feet problems.) 

The Board has considered other knee-related diagnostic codes to determine if any would result in a higher or additional separate rating, but finds none.  DC 5256 is inapt because the medical evidence is against a finding of ankylosis associated with the Veteran's right knee disability.  There is also no medical evidence of nonunion or malunion of the tibia or fibula (DC 5262), or of acquired traumatic genu recurvatum with weakness and insecurity in weight bearing (DC 5263).  The record also does not reflect genu varus.

Finally, the Board has considered whether the Veteran is entitled to a separate raring for a scar of the right knee, but finds that the evidence does not support such a finding.  As noted above, the July 2007 VA examination report reflects that there were two 5 millimeter scars on the anterior medial and lateral aspects of the knee.  The scars were well healed with no sign of infection.  The scars were not fixed to underlying tissue.  There was no erythema, edema or discharge.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990) 

Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee disability.  The established rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's rating considers a limitation of motion based on pain.  The simple fact that the Veteran's disability does not provide the Veteran with a higher rating does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun, supra.  

Total rating for compensation purposes based on individual unemployability (TDIU)

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The claims file includes a claim for TDIU dated in October 2010.  The record does not reflect that the issue has been adjudicated as of this date.  As noted in the introduction of this decision, and below, the Board has remanded the claim for adjudication.  



ORDER

Entitlement to service connection for bilateral ankle disability, to include as secondary to service connected chondromalacia patella of the right knee, is denied.

Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the right knee is denied.


REMAND

The Veteran's DD 214 reflects that his service from July 9, 1995 to April 2005 was terminated by a bad conduct discharge.  The record also reflects that the Veteran's conviction of carnal knowledge was upheld by the U.S. Navy-Marine Corps Court of Criminal Appeals, which affirmed his bad-conduct discharge, in October 2001.  
For VA purposes, the Veteran was discharged or released from active service under dishonorable conditions; thus, he is not eligible for service connection for disabilities due to disease or injury which occurred after July 8, 1995. 38 C.F.R. § 3.12(d).

Chondromalacia patella of the left knee

The Veteran underwent a VA examination in February 2010.  Based on a review of the examination report, the Board finds that a supplemental opinion is warranted.  

The VA examiner opined that the Veteran's chondromalacia is not due to his service-connected right knee disability.  The examiner's opinion appears to be based on the mild nature of the left knee disability.  The Board finds that a more thorough rationale, to include an opinion on whether the Veteran's right knee disability aggravates his left knee disability, would be useful to the Board.  The examiner should include a discussion, if warranted, of the relationship between the Veteran's mild chondromalacia and the length of time of since the Veteran's service, the Veteran's age, and the Veteran's range of motion of the right knee, as evidenced by the VA records, to include a March 2009.  

The Board acknowledges that when VA requested the examiner to provide an opinion, it limited its request to whether the Veteran had a left knee disability as secondary to his service-connected right knee disability.  However, the record reflects that the Veteran did have complaints of the left knee during a period of honorable service.  The examiner should consider whether the Veteran has a left knee disability which is as likely as not causally related to active service, to include his complaints of bilateral knee pain in September 1994, when the Veteran was diagnosed with patellofemoral syndrome.  In addition, the Veteran's March 1995 report of medical history physician's summary and elaboration note reflects that the Veteran's right knee is worse than his left, thus indicating some complaint as to the left knee.  The March 1995 report of medical examination reflects continued bilateral knee pain.  The Board also acknowledges that a July 2007 VA record reflects that the Veteran reported that he did not have an injury in service, and that his knee began hurting approximately 4-5 years ago, or in approximately 2002.  

In sum, it would be helpful to the Board for an examiner to provide 1) an opinion as to whether the Veteran has a left knee disability, to include chondromalacia and/or arthralgia, causally related to honorable service prior to July 9, 1995; 2) a more through rationale as to why the Veteran's left knee disability is not due to his right knee disability, and 3) an opinion as to whether the Veteran's left knee disability is chronically aggravated by the Veteran's right knee disability. 

In a statement dated in August 2008, the Veteran asserted that while confined at Miramar Naval Consolidated Brig, he was unable to do physical training because of his knees.  While the Veteran is not eligible for any disability incurred during his service at that time, records from his confinement might be useful with regard to whether or not the Veteran had continuity of symptoms from his honorable service.  Records from such time may be useful to the Board. 


Flat feet with corns and calluses

July 1985 and March 1995 reports of medical history reflect that the Veteran had a history of foot trouble.  The physician's summary and elaboration notes reflect that the foot trouble was calluses  

The Veteran contends that he has flat feet as a result of his service-connected right knee chondromalacia patella.  

Based on the STRs, the Veteran's statements, and the VA records, the Board finds that a VA examination with an opinion on the etiology of the Veteran's bilateral foot disabilities would be useful to the Board.

TDIU

The claims file includes a claim for TDIU dated in October 2010.  The record does not reflect that the issue has been adjudicated as of this date.  Therefore, the Board remands the issue of entitlement to TDIU to the RO for development and adjudication. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2011), and applicable legal precedent.

2.  Contact the Miramar Naval Consolidated Brig, or appropriate repository, and attempt to obtain all records from the Veteran's confinement, to include STRs and physical profiles.  

3.  Obtain a supplemental VA medical opinion on the issue of entitlement to service connection for chondromalacia patella of the left knee.  The examiner should provide: i.) an opinion as to whether it is as least as likely as not the Veteran has a left knee disability, to include chondromalacia and/or arthralgia, causally related to the Veteran's honorable service prior to July 9, 1995; ii) a more through rationale as to why the Veteran's left knee disability is not due to his right knee disability to include a discussion, if pertinent, of the relationship between the Veteran's mild chondromalacia and the length of time of since the Veteran's service, the Veteran's age, and the Veteran's range of motion of the right knee, as evidenced by the VA records, to include in 2007 and 2009, and iii) an opinion as to whether it is as least as likely as not the Veteran's left knee disability is chronically aggravated by the Veteran's right knee disability. 

The examiner should review the entire claims file, to include the September 1994 and March 1995 STRs which reflect complaints of knee pain and a diagnosis of patellofemoral syndrome, and the July 2007 VA record which reflects that the Veteran reported that he did not have an injury in service, and that his knee began hurting approximately 4-5 years ago, or in approximately 2002.  

4.  Obtain a VA clinical opinion on the issue of entitlement to service connection for flat feet with corns and calluses.  If the clinician determines that an examination is necessary prior to providing an opinion, schedule the Veteran for an appointment with an appropriate clinician.  The clinician should opine as to i.) whether it is as least as likely as not that the Veteran has flat feet and/or corns and/or calluses causally related to active service, and ii.) whether it is as least as likely as not that the Veteran has flat feet, corns, and/or calluses as secondary to his service-connected right knee disability, to include whether his right knee chondromalacia aggravates his flat feet, corns, and/or calluses.  

5.  Thereafter, schedule the Veteran for a general medical examination.  The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities only,  considered in combination, render the Veteran unemployable.  The clinician should not consider the Veteran's nonservice-connected disabilities. 

The clinician is requested to provide a complete rationale for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  The clinician should review the claims folder, to include this remand, and this fact should be noted in the accompanying medical report. 

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial. See 38 C.F.R. § 3.655 (2011). 

6.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues of entitlement to service connection for chondromalacia patella of the left knee, entitlement to service connection for flat feet, corns, and calluses, and entitlement to TDIU.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, if any, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


